United States Court of Appeals
                     For the First Circuit


No. 11-1753

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          TONY SUMRALL,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                             Before

                    Thompson, Selya and Dyk,*
                         Circuit Judges.



     J. Hilary Billings, Assistant Federal Defender, on brief for
appellant.
     Margaret D. McGaughey, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.



                         August 17, 2012


___________
  *Of the Federal Circuit, sitting by designation.
            SELYA,       Circuit   Judge.       This    appeal      invites    us   to

repastinate soil already well plowed.                We decline the invitation.

            The     relevant    facts    are   straightforward.           Defendant-

appellant Tony Sumrall pleaded guilty to possession with intent to

distribute    over      five   grams    of   cocaine    base.       See   21   U.S.C.

§ 841(a)(1), (b)(1)(B). At the disposition hearing, the government

sought to invoke the career offender guideline, USSG §4B1.1(a).

That guideline applies where the "offense of conviction is a felony

that is either a crime of violence or a controlled substance

offense"    and     the     defendant    has    at    least   two    prior     felony

convictions       for     controlled    substance      offenses     or    crimes     of

violence.     Id.       A "crime of violence" is defined as any offense

punishable by more than one year of imprisonment that either "(1)

has as an element the use, attempted use, or threatened use of

physical force against the person of another, or (2) is burglary of

a dwelling, arson, or extortion, involves use of explosives, or

otherwise involves conduct that presents a serious potential risk

of physical injury to another."              Id. §4B1.2(a).

            Under binding Supreme Court precedent, this definition is

to be applied categorically.            See Sykes v. United States, 131 S.

Ct. 2267, 2272 (2011); James v. United States, 550 U.S. 192, 202

(2007).      The    definition     itself      is    nearly     identical      to   the

definition of a "violent felony" embedded in the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e)(2)(B).                  "Recognizing this


                                         -2-
resemblance,        courts        consistently       have      held    that      decisions

construing one of these phrases generally inform the construction

of the other."       United States v. Jonas, ___ F.3d ___, ___ (1st Cir.

2012) [No. 11-1773, slip op. at 4].

              The appellant has a prior felony conviction for armed

robbery, which is admittedly a crime of violence.                         He also has a

prior Massachusetts conviction for assault and battery on a police

officer (ABPO).        See Mass. Gen. Laws ch. 265, § 13D.                    The pivotal

question in this case is whether the Massachusetts ABPO conviction

counts   as    a    conviction       for    a    crime   of    violence    (and,    thus,

constitutes the second predicate conviction required to confer

career offender status).

              The    district       court       answered      this    question    in   the

affirmative.        It used the career offender guideline to enhance the

applicable guideline sentencing range and sentenced the appellant

to serve 188 months in prison.                  This timely appeal followed.

              The sole issue on appeal is whether the district court

erred in classifying the appellant's Massachusetts ABPO conviction

as a crime of violence.              In resolving this question, we do not

write on a pristine page.            In United States v. Dancy, 640 F.3d 455,

466-70 (1st Cir. 2011), we ruled that a Massachusetts conviction

for ABPO was, categorically speaking, a violent felony under the

"otherwise"        clause    of    the ACCA.        The     Dancy     court   explicitly

reaffirmed our earlier decision in United States v. Fernandez, 121


                                            -3-
F.3d 777, 779-80 (1st Cir. 1997), which held that ABPO is a

categorical crime of violence under the career offender guideline.

See Dancy, 640 F.3d at 466-70.              More recently, we ruled that an

analogous crime — assault and battery on a correctional officer

under Mass. Gen. Laws ch. 265, § 13D — was, from a categorical

standpoint, a crime of violence within the purview of the career

offender guideline.         See Jonas, ___ F.3d at ___ [slip op. at 12].

               There is no need to repeat what we already have written.

The     short    of    it   is   that,     applying     the    reasoning        of     the

aforementioned decisions, assault and battery on a police officer

under    the    Massachusetts     statute        is   categorically       a    crime    of

violence.

               In an effort to deflect this conclusion, the appellant

makes two arguments that merit brief comment.                 Neither argument is

persuasive.

               The appellant first argues that our prior decisions do

not deal with the "offensive touching" branch of assault and

battery (sometimes called "offensive battery").                  See Commonwealth

v. Eberhart, 965 N.E.2d 791, 798-99 (Mass. 2012).                   This is wishful

thinking.         In    Dancy,   we      took    a    categorical     view      of     the

Massachusetts statute as a whole and held that, from that coign of

vantage, ABPO qualifies as a violent felony.                  640 F.3d at 466-70.

We    reached    essentially      the     same    conclusion    in    a       number    of

subsequent decisions. See, e.g., United States v. Grupee, 682 F.3d


                                          -4-
143, 148-49 (1st Cir. 2012) (Souter, J.) (applying Dancy to the

definition of crime of violence); United States v. Luna, 649 F.3d

91, 107 (1st Cir. 2011). These decisions necessarily encompass all

of the branches of the statute (including "offensive battery") and,

thus, leave no room for the argument that the appellant seeks to

advance.1

            The appellant's remaining argument posits that the record

does not adequately show that he committed each of the elements

that collectively comprise the offense of assault and battery on a

police officer.    See Dancy, 640 F.3d at 468 (delineating elements

of the offense).      In particular, he claims that there is no

competent showing that he knew that the person he assaulted was a

police officer engaged in official duties.      This argument rings

hollow.




     1
       In all events, the Massachusetts Supreme Judicial Court has
noted that "[o]ffensive battery is a form of intentional battery."
Eberhart, 965 N.E.2d at 798 n.13; see also id. at 798
(characterizing offensive battery as an intentional touching
without the victim's consent that is an "affront to the victim's
personal integrity"). Ascribing an element of purposefulness to
the putative predicate offense strengthens the case for classifying
that offense as a crime of violence under the "otherwise" clause.
See Sykes, 131 S. Ct. at 2275-76; Grupee, 682 F.3d at 149; cf.
Commonwealth v. Colon, 958 N.E.2d 56, 68-69 (Mass. App. Ct. 2011)
(holding "that ABPO, even when based on offensive battery,
qualifies as a 'violent crime' under the residual clause" of the
nearly identical Massachusetts career criminal statute).

                                 -5-
                 The record (particularly the complaint and the docket

report)2 makes manifest that the appellant was convicted of assault

and battery on a police officer.             For the purposes of a federal

sentencing enhancement, proof of a defendant's conviction for a

crime following a guilty plea or a trial is sufficient to ground a

finding that the defendant committed all the elements of the

offense.         Because knowledge is an element of ABPO, any professed

lack       of   knowledge   is,   therefore,   at   most,   the   basis   for   a

collateral claim that must be raised in a state, not a federal,

court.          See Custis v. United States, 511 U.S. 485, 487 (1994)

(holding that in a federal sentencing proceeding "a defendant has

no [] right (with the sole exception of convictions obtained in

violation of the right to counsel) to collaterally attack prior

convictions"); United States v. Delgado, 288 F.3d 49, 52 & n.4 (1st

Cir. 2002) (applying Custis in the context of the career offender

guideline).




       2
       The appellant argues that the docket report cannot be
considered for the purpose of proving the nature of a predicate
conviction. See Shepard v. United States, 544 U.S. 13, 16 (2005)
(describing a compendium of materials that may be used for this
purpose, including "the statutory definition, charging document,
written plea agreement, transcript of plea colloquy, and any
[assented-to] explicit factual finding"). But Shepard cannot be
read so grudgingly: the Court was careful to state that "some
comparable judicial record" may also be considered. Id. at 26.
The docket report at issue here comes within the purview of
acceptable Shepard documents. See United States v. Howard, 599
F.3d 269, 270-73 (3d Cir. 2010); United States v. McKenzie, 539
F.3d 15, 18-19 (1st Cir. 2008).

                                       -6-
            We   need   go   no   further.   We   hold,   without   serious

question, that a Massachusetts conviction for assault and battery

on a police officer is categorically a conviction for a crime of

violence under the career offender guideline.             Accordingly, the

district court did not err in enhancing the appellant's guideline

sentencing range.



Affirmed.




                                     -7-